Citation Nr: 0910260	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-14 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a dental disorder.  

2.  Entitlement to service connection for the residuals of 
cold exposure, to include the amputation of the right lower 
extremity below the knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1951 to August 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, denying the Veteran's claims of service 
connection.  

The Veteran requested and was afforded a hearing before the 
undersigned Veterans Law Judge at the RO in St. Petersburg, 
Florida in April 2008.  A written transcript of that hearing 
was prepared and a copy of this transcript has been 
incorporated into the evidence of record.  

Since transferring his case to the Board, additional evidence 
has been incorporated into the record.  The Veteran waived 
consideration of this new evidence by the RO in a letter 
received by the Board in February 2008.  As such, the Board 
may proceed with appellate review.  


FINDINGS OF FACT

1.  VA received notification from the Veteran in April 2008, 
indicating that he wanted to withdraw his appeal seeking 
service connection for a dental disorder.  The Board received 
such request prior to the promulgation of a decision.

2.  The evidence does not suggest that the Veteran was 
exposed to extended periods of cold, or, that he has ever 
suffered from any residuals of cold exposure.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a 
Substantive Appeal pertinent to the issue of entitlement to 
service connection for a dental disorder have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for service connection for residuals of cold 
exposure, to include the amputation of the right lower 
extremity below the knee, have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in February 2006 and March 2006.  These 
letters fully addressed all notice elements and were sent 
prior to the initial RO decision in this matter.  The letters 
also informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The March 2006 letter also provided 
the Veteran with the Dingess requirements (specifically, how 
disability ratings and effective dates are assigned).  See 
Dingess/Hartman, 19 Vet. App. 473 (2006). 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service. 

In this case, no examination is necessary in order to 
adjudicate the claim of residuals of cold exposure because 
there is no evidence to satisfy the second McLendon criteria 
discussed above.  Specifically, there is no evidence 
suggesting that the Veteran suffered from cold exposure 
during his military service, or, that he was treated for any 
residuals due to cold exposure.  Therefore, a medical 
examination would serve no useful purpose in this case, since 
the requirement of an in-service disease or injury to 
establish a service connection claim cannot be met upon 
additional examination.  The Veteran was not prejudiced by 
the lack of VA examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  VA has also obtained the records of the 
Veteran's outpatient treatment with VA and incorporated his 
private medical evidence into the record.  Significantly, 
neither the Veteran nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  




Service Connection for a Dental Disorder

The Veteran perfected an appeal from a July 2006 rating 
decision that, in pertinent part, denied his claim of service 
connection for a dental disorder.  During the Veteran's 
hearing testimony of April 2008, the Veteran's representative 
indicated the Veteran's intent to withdraw this claim.  As 
recorded in the transcript, the Veteran subsequently 
confirmed his intent to withdraw this claim.  An appeal may 
be withdrawn at any time before a decision is rendered by the 
Board.  38 C.F.R. § 20.204(b) (2006).  Once the Veteran 
withdrew this issue, there remained no allegations of error 
of fact or law for appellate consideration.  The Board no 
longer has jurisdiction to review this issue on appeal and it 
is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 
2007).

Service Connection for Cold Residuals, to Include Amputation 
of Part of the Right Lower Extremity

Service connection will be granted if it is shown that a 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

The Veteran contends that he is entitled to service 
connection for residuals due to cold exposure, to include the 
amputation of the right lower extremity below the knee.  
Specifically, the Veteran asserted in his April 2008 hearing 
testimony that while on active duty, he participated in a 30 
day mission in Berlin where he was exposed to the cold 
without proper protection.  The Veteran contends that this 
exposure is responsible for the amputation of part of his 
right lower extremity in July 2000.  However, upon review of 
the evidence of record, the Board finds that the evidence 
establishes that the Veteran's disorder of the lower 
extremities, and his subsequent right leg amputation, are not 
related to the Veteran's military service.  

The Veteran's service medical records do not suggest that he 
was treated for cold exposure during his military service.  
There are also no records of treatment of the lower 
extremities.  In July 1952, the Veteran was afforded a 
separation examination.  At this time, the Veteran's lower 
extremities were found to be normal, and there was no mention 
of residuals due to cold exposure, or a history of cold 
related injuries.  The only abnormality noted was a chronic 
gastrointestinal (GI) disorder.  The service medical records 
establish that the Veteran was discharged because of chronic 
cholitis.  

The Veteran's post-service medical records also fail to 
demonstrate that the Veteran suffered from any residuals due 
to cold exposure.  There is no evidence of treatment for a 
leg disorder until the Veteran underwent a right 
femoropopliteal bypass with a private surgeon in Puerto Rico 
in 1999.  Evidence from this procedure is not of record but 
it is referenced in future medical records.  Prior to that 
date, the only record suggesting that the Veteran had pain in 
his lower extremities was a May 1982 psychiatric evaluation, 
in which the Veteran indicated that he had fractured his 
lower extremities upon being struck by an automobile in 1971.  

VA treatment records from February 2000 indicate that the 
Veteran sought treatment for right foot pain, with black 
spots on his heel and toes.  He was also noted to have 
progressive discoloration of the right foot, with a plantar 
heel ulcer described as a diabetic ulcer.  VA treatment 
records from April 2000 indicate that the Veteran was 
complaining of coldness of the right foot for approximately 2 
weeks.  The VA physician noted that the Veteran was status-
post right femoropopliteal bypass.  The Veteran was noted to 
have a gangrenous right foot with a toe injury that had been 
present since December 1999.  

In May 2000, VA operated on the Veteran's right lower 
extremity.  A thrombectomy was performed in an attempt to 
restore proper blood flow throughout the right extremity.  
While this appeared to be successful at the time of surgery, 
the Veteran was again admitted in July 2000 for nonhealing 
ulcers of the legs.  A VA surgeon performed a below the right 
knee amputation of the right lower extremity at this time.  
Throughout the above history of treatment, there was no 
opinion provided that this injury may somehow be related to 
exposure to cold some 48 years earlier.  

The Veteran also testified in his April 2008 hearing that it 
was 22 years before he sought treatment for his legs after 
military service.  While there is no medical evidence in 
support of this treatment, it provides further support 
against the Veteran's claim, as the Veteran concedes that 
there is no medical evidence to be found for more than 2 
decades after separation.  Cf. Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

The Board has also considered the lay opinions provided by 
the Veteran in this case.  During his April 2008 hearing, the 
Veteran testified that he believed his current leg disorder, 
and his subsequent right leg amputation, are a result of cold 
exposure during his military service.  The Veteran also 
implied that it may be related to a period of time where he 
alleges he was poisoned while on a special mission in Berlin.  
While there is no evidence in support of these claims, the 
Veteran has asserted them to be true.  However, the Board 
does not find the Veteran's testimony on this matter to be 
credible.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  Therefore, the Veteran is not 
competent to offer testimony linking his current leg disorder 
to an event that allegedly occurred nearly 50 years earlier.  

Further, the Veteran's testimony is contradicted by the 
evidence of record.  The Veteran testified that he has 
suffered from residuals due to cold exposure since his 
separation from service.  However, the record is silent as to 
any such medical disorder.  Further, the evidence 
demonstrates that the Veteran suffers from diabetes mellitus, 
hypertension, and poor circulation, and that he underwent 
femoropopliteal bypass surgery of the right lower extremity 
in 1999.  This surgery was unsuccessful, and the Veteran's 
right lower extremity subsequently developed diabetic ulcers.  
In July 2000, the Veteran's right lower extremity was 
amputated due to the nonhealing ulcers of the right lower 
extremity - it was not amputated, according to the medical 
records, because of the residuals of cold exposure.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for residuals of cold exposure, to 
include the amputation of the right lower extremity below the 
knee, must be denied.



ORDER

The claim of entitlement to service connection for a dental 
disorder is dismissed.  

Entitlement to service connection for the residuals of cold 
exposure, to include the amputation of the right lower 
extremity below the knee, is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


